Citation Nr: 0604452	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hidradenitis suppurative of the scalp and groin.  

2.  Entitlement to a rating in excess of 10 percent for a 
tender graft scar of the buttocks, as well as by the side of 
the scrotum and penis associated with hidradenitis 
suppurative of the scalp and groin.  

3.  Entitlement to a compensable rating for a 15 centimeter 
scar from previous colostomy associated with hidradenitis 
suppurative of the scalp and groin.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal was originally before the Board in October 
2004 as a claim for an increased rating for cellulitis of the 
scalp and groin when it was remanded for additional 
evidentiary development.  

In an October 2005 rating decision, the RO granted an 
increased rating to 30 percent for hidradenitis suppurative 
of the scalp and groin (previously evaluated as cellulitis of 
the scalp and groin) and assigned separate 10 percent 
evaluations for a tender graft scar of the buttocks, scrotum, 
and penis, and a noncompensable rating for a colostomy scar.  
All three ratings were assigned an effective date of April 
28, 1998.  Therefore, there are now three issues involved in 
the veteran's appeal since the separate ratings as a result 
of the October 2005 rating decision essentially derived from 
the initial appeal as to the rating assigned for the scalp 
and groin disability.


FINDINGS OF FACT

1.  The hidradenitis suppurative of the scalp and groin is 
manifested continuing symptoms which more nearly approximate 
ulceration with extensive exfoliation or crusting, and 
exceptionally repugnant involvement of the head.    

2.  The graft scar of the buttocks and side of the scrotum 
and penis is tender.  

3.  The 15 centimeter scar from previous colostomy is tender.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 50 percent 
(but no higher) for hidradenitis suppurative of the scalp and 
groin, have been met, effective from April 28, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7806 (2002).

2.  The criteria for entitlement to a rating in excess of 10 
percent for a tender graft scar of the buttocks as well as by 
the side of the scrotum and penis associated with 
hidradenitis suppurative of the scalp and groin, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7804 (2005).

3.  The criteria for entitlement to a rating of 10 percent 
(but no higher) for a 15 centimeter scar from a previous 
colostomy associated with hidradenitis suppurative of the 
scalp and groin, have been met, effective from April 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in statement of 
the case, the supplemental statements of the case and June 
2003 and January 2005 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  More over, in 
the June 2003 and January 2005 VCAA letters, the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2003 and January 2005 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in June 2003 and January 2005 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, and 
private treatment records have been obtained.  The veteran 
has also been afforded VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

General Increased Ratings Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting  from a service-connected 
disability.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods after the 
effective date of the regulatory change, and apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

Entitlement to a rating in excess of 30 percent for 
hidradenitis suppurative of the scalp and groin.

The veteran's service-connected hidradenitis suppurative of 
the scalp and groin have been evaluated as 30 percent 
disabling under Diagnostic Code 7806.  Under the prior 
version of Diagnostic Code 7806, a 30 percent evaluation 
requires constant exudation or constant itching, extensive 
lesions or marked disfigurement.  A 50 percent rating 
requires ulceration with extensive exfoliation or crusting, 
and systemic or nervous manifestations or must be 
exceptionally repugnant.  A 50 percent evaluation is the 
maximum under Diagnostic Code 7806 prior to August 30, 2002.  
For reasons hereinafter discussed, the Board finds that the 
hidradenitis suppurative of the scalp more nearly 
approximates a 50 percent evaluation under Diagnostic Code 
7806.  

The evidence of record reveals that the disability is 
manifested by extensive lesions on the head with constant 
exudation.  The disability is manifested in the groin by very 
intermittent symptomalogy consisting of draining.  In July 
1998, a private physician noted that the veteran had healed 
scars on his head without evidence of inflammation or 
infection.  In 1999, a large pus filled pustule, measuring 
approximately 10 centimeters, was drained from the anal area.  
In November 2001, the veteran complained of a painful knot on 
his head.  Physical examination revealed folliculitis in two 
areas.  Minimal yellowish drainage was present in one area.  
In February 2002, large keloid scars on a balding scalp from 
prior draining cellulitis was observed.  A January 2003 VA 
clinical record demonstrates the presence of hidradenitis 
over the right suprascotal region with minimal evidence of 
infection.  

At the time of the February 2003 VA examination, physical 
examination revealed scars around the scrotum and groin area 
where pustules had drained.  This was described as chronic 
cellulitis of the groin.  Physical examination also revealed 
multiple scars on the scalp with small areas of pustules on 
the occiput and back of the skull.  The rash areas including 
the groin, amounted to 10 to 15 percent of the body surface.  
The only treatment was oral antibiotics.  The impression was 
chronic cellulitis of the scalp.  

An April 2003 clinical record indicated that multiple scars 
were present in the suprapubic area along with two small 
areas of drainage which were present bilaterally with mild 
purulence.  

On VA examination in February 2004, it was noted that there 
were recurrent abscesses in the groin or rectal area 
recently.  Physical examination of the scalp showed the 
veteran was mostly bald on the top of the scalp.  There were 
multiple well healed scars on the scalp which were tender to 
palpation.  There was no evidence of active or recent 
lesions.  Physical examination also revealed that there were 
no active lesions in the groin area.  Old mature scars were 
present in both the inguinal and proximal thigh regions.  
Scarring but no active lesions was present in the parirectal 
area.  The impressions were chronic dissecting cellulitis of 
the scalp without active lesions and mature scars and tender 
scalp.  The veteran claimed to be on suppressive therapy.  
The other impression was history of suppurative hydradenitis 
which was well healed with mature scars without evidence of 
current inflammation or drainage.  The total body area 
covered was 5 percent.  

An August 2004 VA clinical record indicates that the veteran 
had a swollen left eye without drainage.  Physical 
examination revealed edema with mild erythema.  The 
impression was periorbital cellulitis.  

A December 2004 VA clinical record shows the presence of a 
scalp lesion with draining pus.  There were scarred areas 
from previous abscesses with some purulence and tenderness.  
A few scattered lesions were present in the groin and pubic 
area which were non-tender and without purulence.  Extensive 
scarring of the perianal area was noted with some nodularity 
but no distinct abscesses.  

On VA examination in January 2005, physical examination of 
the scalp revealed three keloids with one actively draining 
pus, all of which were tender.  The keloids were 2 
centimeters in height and 1 centimeter in width.  There were 
numerous healed scars from previous pustules.  The surface 
area was approximately 25 percent of the exposed area.  The 
keloids adhered to the scalp, had a rough surface, were 
elevated and caused disfigurement.  It was noted that 
ulceration in one color was the same as the skin.  Physical 
examination of the groin revealed no active lesions.  The 
impressions were hidradenitis suppurativa which was very 
severe in the scalp and groin.  In the scalp there were 
active lesions which required drainage and antibiotics.  
These covered 25 percent of the exposed areas.  The veteran 
was not on any specific treatment at the time of the 
examination.  The scar on the scalp caused no disability but 
the veteran wore a cap at all times.  

The Board has reviewed all of the medical reports documenting 
the severity of the hidradenitis of the scalp and groin.  
Both the groin and scalp areas are involved.  The keloid 
scars on the veteran's head are towards the back of his head 
and not visibile from the front.   The current 30 percent 
rating under the prior Code 7806 already contemplates 
extensive lesions or marked disfigurement.  The next higher 
(and highest) evaluation under Code 7806 of 50 percent is 
warranted when there is ulceration with extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant.  

The record alternately refers to continuing lesions or healed 
lesions, and the Board believes that such alternating periods 
of activity and inactivity may be the nature of the disease 
itself.  It would appear that when fully active, the 
disability can reasonably be viewed as resulting in 
ulceration with extensive exfoliation or crusting.  There is 
no clear evidence of systemic or nervous manifestations.  
However, after reviewing photographs of areas affected by the 
disease, the Board believes that the areas involving the 
scalp can arguably be seen as more nearly approximating an 
exceptionally repugnant disability picture.  The Board 
therefore finds that the maximum rating of 50 percent under 
the prior Code 7806 is warranted.  Moreover, reviewing the 
record during the time period covered by this appeal, the 
Board further finds that such 50 percent rating is warranted 
from April 28, 1998.  Fenderson.  

However, the Board believes that the preponderance of the 
evidence is against entitlement to a rating in excess of 50 
percent under any criteria.  As already noted, a 50 percent 
rating is the highest available under the prior Code 7806.  

Under the revised rating criteria for Diagnostic Code 7806 
effective from August 30, 2002, a 60 percent evidence 
requires more than 40 percent of the entire body or more than 
40 percent of the exposed areas are affected, or; constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 12 
month period.  The record does not suggest that the criteria 
for a 60 percent rating under this Code have been met.  At 
the time of the February 2003 VA examination, it was 
determined that the total affected area was 10 to 15 percent.  
In February 2004, the examiner opined that 5 percent of the 
total body was affected.  At the time of the  January 2005, 
VA examination, the examiner opined that 25 percent of the 
exposed area was affected.  The Board finds that, even the 
most favorable estimate of the size of the affected area of 
25 percent falls fall short of the required area for an 
increased rating.  The Board also finds an increased rating 
is not warranted based on the required used of systemic 
therapy.  The medical evidence of record indicates, at the 
most, an intermittent requirement for treatment by systemic 
therapy and some of this evidence is based on the veteran's 
own reports which is not supported by objective proof.  At 
the time of the February 2003 VA examination, it was noted 
that the veteran was being treated with oral antibiotics 
which are not cortisteroidal or immunosuppressive.  In 
February 2004, the examiner only noted that the veteran 
claimed he was on immunosuppressive drugs.  At the time of 
the most recent VA examination which was conducted in January 
2005, the veteran was not receiving any treatment.  The 
clinical records do not indicate the requirement for systemic 
therapy.  The Board finds this evidence, even when viewed 
most favorably towards the veteran, does not equate to 
constant or near constant systemic therapy.  

The Board finds that an increased rating is not warranted 
when the service-connected hidradenitis suppurative of the 
scalp and groin is evaluated under the rating criteria for 
evaluation of disfiguring scars of the head, face or neck 
under the former or current version of Diagnostic 7800.  
Under the prior version, a 50 percent rating is for 
assignment for complete or exceptional repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  As noted, the area of the head involved is 
essentially the scalp.  

Under the amended version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  For purposes of evaluation under 38 C.F.R. § 4.118, 
the eight characteristics of disfigurement are: (1) scar 5 or 
more  inches (13 or more cm.) in length; (2) scar at least 
1/4 in.  (0.6 cm.) wide at its widest part; (3) surface 
contour of the scar is elevated or depressed on palpation; 
(4) scar is adherent to the underlying tissue; (5) skin is 
hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 
sq. cm.);  (6) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. 
cm.); (7)  underlying soft tissue is missing in an area 
exceeding 6 sq.  in. (39 sq. cm.); and (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  Id.  Again, it would not appear that this Code would 
apply since the lesions are located on the back of the 
veteran's head.  There was one annotation of the presence of 
swelling of the left eye due to cellulitis but this had not 
returned.  The one time presence of swelling does not equate 
to a permanent distortion of the veteran's facial features.  
Based on the above, the Board finds that a rating in excess 
of 50 percent is not warranted for the service connected 
hidradenitis suppurative of the scalp and groin based on the 
current version of Diagnostic Code 7800.  

In sum, the Board finds that the criteria for a rating of 50 
percent (but no higher) for hidradenitis suppurative of the 
scalp and groin, have been met, effective from April 28, 
1998.

Entitlement to a rating in excess of 10 percent for a tender 
graft scar of the buttocks, as well as by the side of the 
scrotum and penis associated with hidradenitis suppurative of 
the scalp and groin.

And 

Entitlement to a compensable rating for 15 centimeter scar 
from previous colostomy associated with hidradenitis 
suppurative of the scalp and groin.

Factual Background

In February 2002, it was noted that the scars from skin 
grafts from the thighs to the abdomen were well healed.  

At the time of a February 2003 VA examination, physical 
examination revealed scars around the scrotum and groin area 
where pustules had drained.  This was described as chronic 
cellulitis of the scalp and groin.  

An April 2003 clinical record indicated that the multiple 
scars were present in the suprapubic area and two small areas 
of drainage were present bilaterally with mild purulence.  
The scars were well healed.  

A July 2003 VA clinical record indicates that physical 
examination revealed two skin deep areas of skin breaks 
without fluctuation or purulent drainage.  No erythema or 
warmth was present.  

On VA examination in February 2004, it was noted that the 
veteran had normal bowel movements.  He denied recent 
recurrent abscesses in the groin or rectal area.  Physical 
examination of the abdomen revealed a well-healed, slightly 
tender,13cm scar in the left lower quadrant.  There were no 
active lesions in the groin area.  Old mature scars in both 
the inguinal and proximal thigh regions were present.  
Scarring but no active lesions were present in the perirectal 
area.  The impressions were chronic dissecting cellulitis of 
the scalp without active lesions and mature scars and tender 
scalp.  The other impression was history of suppurative 
hydradenitis which was well healed with mature scars without 
no evidence of current inflammation or drainage.  The total 
body area covered was 5 percent.  

A December 2004 VA clinical record indicates that a few 
scattered lesions were observed in the groin and pubic area.  
They were non-tender without purulence.  Extensive scarring 
of the perianal area with some nodularity was present but 
there were no distinct abscesses.  

On VA examination in January 2005, physical examination of 
the groin revealed no active lesions.  A graft was in place 
between the buttocks as well as by the side of the scrotum 
and by the side of the penis.  The crease between the 
buttocks was contracted.  The scar by the side of the 
testicles and scrotum was very well healed without active 
lesions but the whole scar graft was very tender.  Physical 
examination of the abdomen revealed a 15 centimeter scar from 
a previous colostomy.  The impression from the groin 
examination was well healed tender colostomy graft with 
difficulty sitting on the toilet.  

Criteria and Analysis

Under the rating criteria for evaluation of scars in effect 
prior to August 30, 2002, a 10 percent evaluation is 
warranted for superficial scars which are poorly nourished 
with repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 
7803.  A 10 percent evaluation is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804.  
Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805.

With regard to the 15 centimeter colostomy scar on the 
abdomen, the Board notes that there is some evidence that it 
is tender.  Specifically, the scar was described as such on 
VA examination in February 2004.  The Board therefore finds 
that a 10 percent rating under Code 7803 is warranted, 
effective from April 28, 1998.  Fenderson.  

However, the Board finds that an increased rating is not 
warranted for either the graft scar of the buttocks, scrotum 
and penis, or the service-connected colostomy scar under 
Diagnostic Codes 7803 or 7804 in effect prior to August 30, 
2002 as a 10 percent rating is the schedular maximum allowed 
under these Codes.  

The Board also finds an increased rating is not warranted for 
these service connected scars under the Diagnostic Code 7805.  
There is no evidence of record indicating that the colostomy 
scar results in any limitation of the part affected.  While 
there is a annotation in the report of the January 2005 VA 
examination that the veteran had difficulty sitting on a 
toilet, there is no indication that this difficulty was the 
result of the buttocks scar actually limiting the function of 
the legs or buttocks.  The Board finds it reasonable to 
determine that the annotation of difficulty sitting on a 
toilet in the report of the January 2005 VA examination was 
due to pain associated with the scar as this has been 
consistently reported by the veteran.  He has not indicated 
in any way that either of his scars were manifested by any 
limitation of function of the part affected.  The veteran is 
already receiving the schedular maximum for a painful scar.  

The veteran is already receiving the schedular maximum for 
the service connected scars under the current versions of 
Diagnostic Codes 7802 (scars, other than the head, face, or 
neck, that are superficial and do not cause limitation of 
motion), 7803 (scars that are superficial and unstable) or 
7804 (scars which are superficial and painful on examination.  
A rating in excess of 10 percent cannot be assigned under 
these Diagnostic Codes.  

The current version of Diagnostic Code of Diagnostic Code 
7801, indicates that a 10 percent rating is warranted where 
deep skin scars cover an area or areas exceeding 6 square 
inches (39-sq. cm).  A 20 percent rating is warranted where 
the deep skin scar or scars covers an area or areas exceeding 
12 square inches (77-sq. cm).  Higher evaluations are 
available for greater areas affected.  Note (1):  Scars in 
widely separated areas as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Note (2):  A deep scar is one associated with 
underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (effective August 30, 2002).  The Board finds that an 
increased rating is not warranted for either service 
connected scar disability when they are evaluated under the 
current version of Diagnostic Code 7801.  There is no 
competent evidence of record demonstrating that either scar 
is associated with underlying tissue damage and therefore 
does not meet the definition of a deep scar.  Even if it were 
found that the scars were deep, they do not meet the area 
requirement for a rating in excess of 10 percent.  There is 
no competent evidence of record demonstrating that the scars 
cover an area or areas exceeding 12 square inches (77-sq. 
cm).  


ORDER

Entitlement to a rating of 50 percent (but no higher) for 
hidradenitis suppurative of the scalp and groin, is 
warranted, effective from April 28, 1998.  Entitlement to a 
10 percent rating for the 15 centimeter colostomy scar is 
warranted, effective from April 28, 1998.  To this extent, 
the appeal is granted. 

Entitlement to a rating in excess of 10 percent for the 
service-connected graft scar of the buttocks, scrotum, and 
penis is not warranted.  To this extent, the appeal is 
denied. 


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


